P.M. Wynn, alias Port M. Wynn, was *Page 301 
convicted in the district court of Woods county of the crime of manslaughter in the first degree for the killing of one D. Pollock, alleged to have been committed in said county on or about the 8th day of October, 1920, on a trial to a jury in March, 1921. A verdict of guilty was returned with punishment fixed at four years' imprisonment in the state penitentiary. Judgment was rendered in conformity with the verdict on the 5th day of March, 1921.
Case-made and petition in error were filed in this court on the 4th day of August, 1921. The cause was submitted on the 5th day of December, 1922, at which time no appearance was made by counsel representing the plaintiff in error to orally argue the cause. No brief has been filed in behalf of the plaintiff in error.
Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed.